Citation Nr: 1807043	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  10-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for service-connected sternotomy scar.

2. Entitlement to a compensable rating for service-connected residual scarring, status post left great saphenous vein harvest site.

3. Entitlement to a rating in excess of 10 percent for service-connected onychomycosis/dermatophytosis of the upper and lower extremity nails and dermopathy of the left lower extremity.

4. Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

5. Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C. § 1114(s).

6. Entitlement to a rating in excess of 10 percent for service-connected hypertension.

7. Entitlement to a rating in excess of 60 percent for service-connected coronary artery disease (CAD), status post two bypass grafts (CABGs), associated with diabetes mellitus.

8. Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus.

9. Entitlement to a total rating for compensation based on individual unemployability due to service-connected disabilities (TDIU), prior to October 23, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2008, the RO awarded an increased rating of 30 percent for the Veteran's CAD, effective from January 18, 2008.  The RO also denied ratings in excess of 20 percent and 10 percent for diabetes mellitus with erectile dysfunction and for hypertension, respectively.  Further, to RO awarded service connection for onychomycosis/dermatophytosis, dermopathy of the left lower extremity, and residual scarring, status post left great saphenous vein harvest site, each rated as noncompensably disabling, effective from January 18, 2008. 

In March 2009, in pertinent part, the RO awarded a higher rating of 60 percent for CAD; and a higher rating of 10 percent for onychomycosis/dermatophytosis of the upper and lower extremity nails and dermopathy of the left lower extremity, each effective from January 18, 2008.  The RO also awarded an increased rating of 50 percent for the Veteran's PTSD, effective from October 23, 2008, and awarded service connection for a sternotomy scar, and assigned an initial noncompensable disability rating to the same, effective from July 1, 2006, and denied entitlement to a TDIU. 

In January 2015, the RO assigned a separate noncompensable rating for the Veteran's erectile dysfunction, as separate from his service-connected diabetes mellitus.  

In March 2013 the Veteran died.  The Appellant, his widow, was subsequently substituted as claimant by the RO in August 2013 pursuant to 38 U.S.C. § 5121A (2012). 

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2015.

In an October 2011 statement the Veteran's then-representative raised the issue of entitlement to an earlier effective date for the grant of service connection for CAD, the Board referred this matter to the RO in its March 2016 Remand.  The RO denied the claim in an October 2017 rating decision to which the Appellant submitted a November 2017 Notice of Disagreement, acknowledged by the RO in November 2017.

In the Board's March 2016 Remand, it also dismissed the issue of entitlement to a compensable rating for service-connected erectile dysfunction based on the Appellant's withdrawal of her claim, and remanded the remaining issues, set forth on the title page herein, for additional development.  The claims file has been returned to the Board for adjudication.

As concerning the issue of entitlement to a TDIU, the Board notes that the Veteran asserts that he is unemployable as a result of his service-connected coronary artery disease, hypertension, diabetes mellitus, onychomycosis/dermatophytosis, scars, and PTSD.  See, e.g., October 2008 Application for Increased Compensation based on Unemployability (VA Form 21-8940). Thus, the Board's below award of a 100 percent schedular disability rating for the service-connected PTSD renders moot the claim for a TDIU rating based on psychiatric symptomatology, beginning on October 23, 2008.  See Green v. West, 11 Vet. App. 472  , 276 (1998) (holding that, if a 100 percent schedular rating is granted, a Veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280  (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate")).  In this regard, the Board notes that, following the reasoning of Bradley, a TDIU must still be considered even if a Veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the Veteran eligible for special monthly compensation.  However, in the instant case, the Board herein awards special monthly compensation under 38 U.S.C. § 1114(s) as of October 23, 2008, and the
Veteran has not asserted, and there is no evidence of record suggesting, that he is unemployable solely as a result of his additional service-connected disabilities prior to October 23, 2008.  Accordingly, only the issue of entitlement to a TDIU for the period prior to prior to October 23, 2008, remains for consideration. 

The issues of entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus and entitlement to a TDIU prior to October 23, 2008, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2017 statement of the Appellant's attorney, her representative at the time, prior to the promulgation of a decision in the appeal, the attorney stated that she wanted to withdraw the appeals for increased ratings for service-connected sternotomy scar, residual scarring, status post left great saphenous vein harvest site, and onychomycosis/dermatophytosis of the upper and lower extremity nails and dermopathy of the left lower extremity.

2. Resolving all doubt in favor of the Appellant, the most probative evidence of record demonstrates that the Veteran's service-connected PTSD was manifested by total occupational and social impairment since the date of his claim for an increased rating, that is, October 23, 2008.

3. Effective October 23, 2008, in addition to the 100 percent rating assigned to the Veteran's service-connected PTSD alone, his other service-connected disabilities were independently ratable as at least 60 percent disabling.

4. The most probative evidence dated during the appellate period demonstrates that the Veteran's service-connected hypertension was manifested by the need for continuous medication for control, without diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

5. The most probative evidence dated during the appellate period demonstrates that the Veteran's service-connected CAD, status post CABGs, associated with diabetes mellitus, was manifested by METs of no less than 5 and left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent, without chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals for increased ratings for service-connected sternotomy scar, residual scarring, status post left great saphenous vein harvest site, and onychomycosis/dermatophytosis of the upper and lower extremity nails and dermopathy of the left lower extremity, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. During the entire appellate period, effective October 23, 2008, the criteria for a 100 percent schedular rating for service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

3. Effective October 23, 2008, the criteria for SMC at the housebound rate have been met.  38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. § 3.350 (2017).

4. The criteria for a rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C. §§ 1155, 5107, (2012); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.104, DC 7101 (2017).

5. The criteria for a rating in excess of 60 percent for service-connected CAD, status post CABGs, associated with diabetes mellitus have not been met.  38 U.S.C.          §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.104, DCs 7005, 7006 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 
In a June 2017 statement of the Appellant's attorney, her representative at the time, prior to the promulgation of a decision in the appeal, the attorney stated that she wanted to withdraw the appeals for increased ratings for service-connected sternotomy scar, residual scarring, status post left great saphenous vein harvest site, and onychomycosis/dermatophytosis of the upper and lower extremity nails and dermopathy of the left lower extremity.  Accordingly, the Appellant has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

The increased rating issues on appeal arise from a claim received on January 18, 2008, regarding the Veteran's hypertension, cardiac, and diabetes mellitus disabilities, and from a claim received on October 23, 2008, regarding his psychiatric disability.  

The Appellant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107 (a).  In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

The Board has considered the Appellant's claims and decided entitlement based on the evidence.  Neither the Appellant nor her representatives or attorney have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to these claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

PTSD

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  By the March 2009 rating decision on appeal, the RO assigned the Veteran's PTSD a 50 percent rating.   

Under DC 9411, in pertinent part, a 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  Id.   

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the frequency, severity, and duration of a Veteran's symptoms play an important role in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-V) (5th ed.).  As the Board has granted herein a 100 percent rating during the entire appeal, without consideration of GAF scores assigned; further discussion of the specific GAF scores and correlating symptoms listed in the DSM-V is not required.

In December 2008 statements, the Veteran's son reported that the Veteran had severe and prolonged mood swings and was forgetful with money; and the Appellant reported that the Veteran had mood swings, and that lay around all day, not talking, and that sometimes, on other days, he was very angry and aggressive, speaking to her with profanity.  She reported that the Veteran had insomnia and would forget to take his medication, and that he "forgot everything."
On VA examination in December 2008, the Veteran reported good results with his psychiatric medication, claiming that such allowed him to be more tolerant and to have less fear of losing control of his anger.  The Veteran reported that his biggest problem was that he just seemed to have no feelings inside, that he was not able to relate to his wife or his children with any warmth.  He reported that he was unable to tolerate crowds, and had an experience wherein he heard a sharp noise and ran for cover.  He complained of dreams of combat, less frequent with medication, and frequent waking for hours.  He reported that he did not socialize, and that he only looked after his yard.  He complained that in his last job, he found his co-workers and supervisors all irritating.

Mental status examination revealed that the Veteran was oriented in all spheres and was appropriately dressed and groomed.  His behavior was appropriate, his eye contact was normal, his affect was slightly increased in range and intensity but not unstable, his mood was concerned but only mildly depressed, and his impaired impulse control was the chief complaint, as he was afraid of losing control of his temper and he was very irritable and reported that he spent most of his energy keeping control.  His communication was open and comfortable, his speech was spontaneous, coherent, clear and well-modulated, his productivity was slightly increased; there was no flight of ideas or circumstantial or pressured speech.  His answers to questions were logical and relevant, his concentration was poor.  He made several errors during the cognition tests.  There was no history of panic attacks.  He had suspiciousness of strangers and in crowds.  There was no history of delusions or hallucinations or obsessional rituals.  His thought processes were organized and goal directed, there was no loosening of associations or autistic logic. His judgment, memory, and abstract thinking were good.  He denied any suicidal or homicidal ideation, acknowledging having homicidal fantasies related to his wife in years past.  

The examiner reported that the Veteran had behavioral cognitive social and affective symptoms attributable to PTSD, and that he avoided friends and all social
contact and avoided crowds, war news and movies, and almost any social interaction.  The examiner reported that the Veteran had markedly diminished participation in activities, feeling of detachment from others, restricted range of affect, persistent symptoms of increased arousal including difficulty falling and staying asleep, irritability and outbursts of anger, exaggerated startle response, difficulty concentrating, hypervigilance, which resulted in chronic impairment in social, occupational, and other areas of functioning.  The examiner concluded that the Veteran was unable to establish and maintain effective work, school, and social relationships, was unable to maintain family role functioning, and that his most serious symptom was his difficulty concentrating which made it impossible for him to continue to pursue any of the work that he has done in the past, sedentary or active.  

In a January 2012 Disability Benefits Questionnaire (DBQ), the Veteran reported depression and asserted that he was lonely and sometimes cried when he was alone.  He complained of temper problems and noted that he deferred all financial matters to his wife.  The examiner noted his symptoms to include difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, suspiciousness, and impaired abstract thinking.  The examiner reported that the Veteran demonstrated efforts to avoid thoughts, feelings, or conversations associated with his trauma, efforts to avoid activities, places, or people that aroused recollections of his trauma, and the inability to recall an important aspect of his trauma; and markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.

The examiner reported that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, and also that his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. 
During the November 2015 Board hearing, the Appellant reported that the Veteran was forgetful, that she organized all of his medications, and that he stayed indoors and did not drive.  She asserted that he often had panic attacks and did not attend family functions.  She reported that his jobs prior to stopping work in the 1990's involved computers and flight attendant duties, and truck driving when he was very young; she asserted that he had a tenth-grade education.

The Board finds that during the entire appellate period, effective October 23, 2008, the Veteran's service-connected PTSD was manifested by total occupational and social impairment, due to such symptoms of the same type and degree as grossly inappropriate behavior; and persistent danger of hurting self or others, warranting a 100 percent rating.  38 C.F.R. § 4.130, DC 9411.  As noted above, the Veteran, during VA examination in December 2008, reported having homicidal fantasies in years past related to his wife and complained that he was afraid of losing control of his temper and he was very irritable and reported that he spent most of his energy keeping control.

In this regard, the Board has considered the Appellant's lay assertions, during her Board hearing, and the statements of the Appellant and her son of record, that the Veteran demonstrated mood swings and was angry and aggressive, and that he needed his wife to manage his medications and did not attend family functions and stayed indoors.  The Appellant and her son are competent to report what they observed of the Veteran, and there is no evidence that they are not credible in this regard.  Layno, 6 Vet. App. 465, 470.

The Board cannot explain the findings reported in the January 2012 DBQ, when compared with the report of the December 2008 VA examination.  There is no indication that the Veteran's concentration improved from the time of the December 2008 VA examination, at which time the examiner found that the Veteran's concentration difficulty made it impossible for him to work such that total occupational impairment was present, to the time of the January 2012 DBQ, where he demonstrated impaired abstract thinking and difficulty concentrating and the examiner found only occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  There is no indication that the Veteran's complaints reported during VA examination in December 2008 that he was afraid of losing control of his temper and he was very irritable and reported that he spent most of his energy keeping control had improved by the time of the January 2012 DBQ when he reported temper problems, irritability, and outbursts of anger.  While the VA examiner, on the January 2012 DBQ, appears to have found that the Veteran's PTSD was not as severe as reported on VA examination in December 2008, the examiner also reported the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Board thus finds that, resolving all doubt in favor of the Appellant, that the total occupational and social impairment found on VA examination in December 2008 was present during the entire appellate period, effective October 23, 2008.  The claim is granted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

SMC at the Housebound Rate

Whenever a Veteran has a total disability rating, schedular or extraschedular, based on multiple disabilities and he is subsequently awarded service connection for any additional disability or disabilities, VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under section 1114(s).  Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  SMC at the housebound rate is payable where a Veteran has a single service-connected disability rated as 100 percent and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350 (i).

By the decision herein, the Board has granted a 100 percent rating to the Veteran's service-connected PTSD.  His remaining service-connected disabilities, including sternotomy scar, residual scarring, status post left great saphenous vein harvest site, onychomycosis/dermatophytosis of the upper and lower extremity nails and dermopathy of the left lower extremity, hypertension, CAD, status post two CABGs, and diabetes mellitus, have been independently ratable at 60 percent disabling or more at the time of the Board's grant of the 100 percent rating for PTSD, October 23, 2008.  The Veteran was thus entitled to SMC under 38 U.S.C.    § 1114(s) and 38 C.F.R. § 3.350(i), as of that date, October 23, 2008.  38 C.F.R. § 3.350 (i).

Hypertension

Hypertension is rated pursuant to 38 C.F.R. § 4.104, DC 7110.  By the June 2008 rating decision on appeal, a rating in excess of 10 percent for hypertension was denied.   

Under DC 7101, for hypertension, evaluated separately from hypertensive heart disease and other types of heart disease, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101, Note 3.  

On VA examination in April 2008, the Veteran's blood pressure was recorded as 158/77, 152/82, and 148/69, and the examiner noted that such was treated with medication.  On VA examination in December 2008, his blood pressure was recorded as 130/60, 130/70, and 130/70.  On VA examination in November 2010, his blood pressure was recorded as 160/87, 136/95, and 160/94.  In a January 2012 DBQ the examiner reported that the Veteran's blood pressure was recorded as 111/72, 97/65, 113/66, and the examiner reported that the Veteran was still on the medication prescribed to control his blood pressure since 2002 and that he had a history of diastolic blood pressure predominantly 100 or more.  The examiner reported that the Veteran was functionally limited by his hypertension due to fatigue.

During an October 2015 hearing before a DRO, the Appellant asserted that the Veteran's hypertension was difficult to control.  During the November 2015 Board hearing, the Appellant asserted that the Veteran's hypertension was difficult to control, and that she did not recall his blood pressure readings.  She reported that the Veteran had been rushed for emergency treatment and felt tension or nervousness, and while he could control it, it happened quite often.

Based on the forgoing, the Board concludes that the Veteran's hypertension is manifested by the need for continuous medication for control, as is contemplated by the pertinent rating criteria for a 10 percent rating.  While the Veteran's blood pressure was recorded during numerous instances of VA treatment for hypertension and other disabilities, there is no lay or medical evidence, and no examiner has reported, that the Veteran demonstrated diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, as is required for a 20 percent rating.  38 C.F.R. § 4.104, DC 7101.  

The Board has considered whether a higher rating, a rating in excess of 10 percent, for service-connected hypertension might be warranted during any period of time during the pendency of this appeal.  Hart, 21 Vet. App. 505.  However, the Board finds that the lay and medical evidence of record demonstrates that a rating in excess of 10 percent is not warranted.  As the preponderance of the evidence is against the Appellant's claim, the claim must be denied.  38 U.S.C. § 5107 (b).

Cardiac Disability

The Veteran's cardiac disability is rated pursuant to 38 C.F.R. § 4.104, DCs 7005, 7006.  By the March 2009 rating decision on appeal, a rating in excess of 60 percent for CAD, status post CABGs, associated with diabetes mellitus, was denied.   

Under DC 7005, that a rating of 10 percent is assigned for coronary artery disease when a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required.  A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray examination.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) (2017) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005, 7006.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104.

On VA examination in April 2008, the Veteran's METs, based on a stress test, were 7; another examiner who reviewed the cardiac testing results, estimated the Veteran's METs as 5 and reported that his ejection fraction was 43 percent.  On VA examination in December 2008, the Veteran's estimated METs, due to leg pain preventing a stress test, were 5-7 and his ejection fraction was 43 percent.  On VA examination in November 2010, the Veteran reported that he had chronic congestive heart failure and the examiner estimated the Veteran's METs as 5-7 and reported that his ejection fraction was 52 percent.  The examiner reported that the Veteran was functionally limited by his cardiac disability due to increased fatigue.  On a January 2012 DBQ, the examiner did not diagnose the Veteran with congestive heart failure.  The examiner estimated the Veteran's METs as greater than 5-7, and the examiner reported that the Veteran was functionally limited by his decreased activity due to shortness of breath and fatigue on exertion.  Diagnostic cardiac testing in January 2012 revealed that the Veteran's ejection fraction was 60 percent.

During the November 2015 Board hearing, the Appellant asserted that the Veteran was out of breath most of time, that he complained that he felt as if he was going to faint, that he had to walk slowly with help, that he complained of fatigue, and that he had an enlarged heart.

Based on the forgoing, the Board concludes that the Veteran's cardiac disability is manifested by METs of no less than 5 and left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent, as is contemplated by the pertinent rating criteria for a 60 percent rating.  While the Veteran was treated for his cardiac disability during numerous instances of VA treatment, the most probative evidence of record indicates that the Veteran has not demonstrated chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent, as is required for a 100 percent rating.  38 C.F.R. § 4.104, DC 7005, 7006.  

In this regard, the Board has considered the Veteran's lay assertions, recorded in the January 2012 DBQ, that he had chronic congestive heart failure.  The Veteran is competent to report what he understood of his cardiac disability, and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.

However, the Board finds the reports of VA examination and the DBQ of record during the course of the appeal as to whether the Veteran had congestive heart failure more probative than the Veteran's lay assertions.  The VA examiners reviewed the Veteran's treatment records, and specifically, the examiner who submitted the January 2012 DBQ determined that the Veteran did not have congestive heart failure.  There is no evidence that the Veteran had the requisite medical expertise or training to determine if he had congestive heart failure such that his statements are more probative than those of the VA examiner(s).  Woehlaert, 21 Vet. App. 456.

The Board has considered whether a higher rating, a rating in excess of 60 percent, for service-connected CAD, status post CABGs, associated with diabetes mellitus, might be warranted during any period of time during the pendency of this appeal.  Hart, 21 Vet. App. 505.  However, the Board finds that the lay and medical evidence of record demonstrates that a rating in excess of 60 percent is not warranted.  As the preponderance of the evidence is against the Appellant's claim, the claim must be denied.  38 U.S.C. § 5107 (b).


ORDER

The appeal for entitlement to a compensable rating for service-connected sternotomy scar is dismissed.

The appeal for entitlement to a compensable rating for service-connected residual scarring, status post left great saphenous vein harvest site is dismissed.

The appeal for entitlement to a compensable rating for service-connected onychomycosis/dermatophytosis of the upper and lower extremity nails and dermopathy of the left lower extremity is dismissed.

During the entire appellate period, effective October 23, 2008, a 100 percent schedular rating for service-connected PTSD is granted, subject to the laws and regulations governing monetary awards.

Effective October 23, 2008, SMC at the housebound rate under 38 U.S.C.                 § 1114 (s) is granted, subject to the laws and regulations governing monetary awards.

A rating in excess of 10 percent for service-connected hypertension is denied.

A rating in excess of 60 percent for service-connected CAD, status post two CABGs, associated with diabetes mellitus, is denied.


REMAND

Additional development is required in order to adjudicate the issue of entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus.  Compensable complications of diabetes mellitus, type II, are to be rated separately unless they are part of the criteria used to support a 100 percent rating; noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note 1 (2017).

On VA examination in April 2008, the Veteran complained of progressive loss of strength and numbness and tingling; he was not diagnosed with a disability related to the extremities as a complication of diabetes mellitus.  On VA examination in December 2008, the Veteran complained of progressive loss of strength and numbness and tingling; he was diagnosed with peripheral arterial disease, at least
as likely as not a complication of diabetes.  In a January 2012 DBQ, the Veteran reported mild constant pain in the left lower extremity and mild intermittent pain in the remaining extremities, and paresthesias and/or dysesthesias and numbness in all extremities.  The examiner reported that the Veteran had left peripheral vascular disease and peripheral neuropathy and diagnoses that pertain to diabetic peripheral neuropathy.  However, the examiner also reported that the Veteran did not have an upper or lower extremity diabetic peripheral neuropathy and thus did not opine as to the severity of the same. 

The Board must resolve the issue of whether or not the Veteran had disabilities related to the extremities as compensable complications of diabetes mellitus in order to properly adjudicate the increased rating issue.  On remand, the AOJ should obtain a medical opinion to address such.

In a June 2017 statement, the Appellant's attorney, her representative at that time, noted that the Veteran had been enrolled in VA vocational rehabilitation and requested that the AOJ obtain the Veteran's VA vocational rehabilitation folder.  On remand, the AOJ should obtain such and associate it with the claims file.

Also, as the Veteran's diabetes mellitus has not yet been rated, the issue of entitlement to a TDIU prior to October 23, 2008, is not yet ripe for adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's VA vocational rehabilitation folder.

2. Forward the claims file to the examiner who submitted the January 2012 DBQ or a suitable substitute.  The claims folder must be made available to and reviewed by the examiner.

Request that the examiner opine as to whether the Veteran's with peripheral arterial disease
diagnosed on VA examination in December 2008 and left peripheral vascular disease and peripheral neuropathy diagnosed on the January 2012 DBQ are indeed compensable complications of the Veteran's service-connected diabetes mellitus; and if so, opine as to the severity of such.  In this regard, the examiner should consider the Veteran's complaints, made on VA examinations in April 2008 and December 2008 of progressive loss of strength and numbness and tingling and, and his complaints made during the January 2012 DBQ of pain, numbness, and tingling. 

The examiner should also provide an opinion as to the functional limitations (particularly with respect to the ability to obtain and maintain employment) caused by the Veteran's service-connected diabetes mellitus with erectile dysfunction and any other associated complications, coronary artery disease, hypertension, PTSD, sternotomy scar, residual scarring status post left great saphenous vein harvest site, and onychomycosis/dermatophytosis of the upper and lower extremity nails and dermopathy of the left lower extremity, for the time period from January 2008 to October 2008.

3. After completing any additional development that may be warranted, issue a Supplemental Statement of the Case (SSOC) to the Appellant and her representative readjudicating the issues of entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus and entitlement to a TDIU prior to October 23, 2008.  The Appellant and her representative should have a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


